DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted June 28, 2021; January 11, 2021; and November 05, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on April 30, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Shi et al. (US 2015/0341846) discloses targeted PLMN search.  Shi et al. also discloses determining one or more mobile country codes (MCCs) corresponding to a current location of the UE and determining one or more frequencies, frequencies bands (see Fig. 6, and paragraph 0064).  These teachings of Shi et al. 
Similarly, Zhang et al. (US 2012/0309391) discloses methods and apparatus for adaptive network selection.  Zhang et al. also discloses search home PLMN and registered PLMN in step 302 of Fig. 3, and identifying the detected PLMN’s MCC (see paragraph 0049-0050).  These teachings read on “determining a first plurality of bands corresponding to an initial mobile country code (MCC), and detecting new MCC” of claim language.  
Furthermore, Ben-Eli (US 2013/0028119) merely discloses reducing PLMN search time.  Ben-Eli also discloses the UE camping on a band with an MMC of country 1 and initiate a PLMN search (see paragraph 0049).  
However, none of the references, taken either alone or in combination discloses “determining, by processing hardware, a first plurality of frequency bands corresponding to an initial mobile country code (MCC), the plurality of frequency bands including a first set of frequency bands associated with a network carrier to which the UE is subscribed and a second set of frequency bands not associated with the network carrier; and in response to detecting a new MCC and determining that no service is available within the first set of frequency bands, scanning a third set of frequency bands preferred by the UE within a second plurality of frequency bands corresponding to the new MCC”.
Therefore, the Examiner allows independent claim 1 at least for the above reasons, in combination with all other features recited within claim.  

Claims 2-19 depend either directly or indirectly upon independent claim 1; therefore, the Examiner also allows these claims at least for the same reasons discussed above and/or by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Wayne H Cai/Primary Examiner, Art Unit 2644